20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 1 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 2 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 3 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 4 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 5 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 6 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 7 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 8 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                     Pg 9 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 10 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 11 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 12 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 13 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 14 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 15 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 16 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 17 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 18 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 19 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 20 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 21 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 22 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 23 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 24 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 25 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 26 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 27 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 28 of 29
20-08949-rdd   Doc 52   Filed 09/02/20 Entered 09/02/20 20:16:04   Main Document
                                    Pg 29 of 29
